Carleton Harris, Chief Justice (dissenting). I will agree that the preponderance of the evidence in this case indicates that Barney Clemons was an employee of the Bearden Lumber Company, but as stated in numerous cases, so numerous as to require no citation of authority, this court is not concerned with the question of which side carries the preponderance—we are only concerned with whether there was any substantial evidence to support the finding of the commission. There are several facts which tend to support the finding that Clemons was an independent contractor. He was paid $8.00'per thousand feet (for log banking), and likewise furnished his own trucks and equipment. The majority refer to testimony by the widow and brother of the deceased to the effect that Clemons received one check (the larger check mentioned in the majority opinion) for use of his equipment. This fact is very much in dispute, and is not supported by any other testimony in the record. To me, from the evidence, it clearly appears that the larger check was based upon the number of feet of log banks. At any rate, the matter was in dispute, and the commission had the right to accept either view. In Parker Stave Co. v. Hines, 209 Ark. 438, 190 S. W. 2d 620, this court stated: “The fact that appellee was paid by the thousand and furnished his own truck tends to indicate that he was an independent contractor. On the other hand, the fact that the employment was to run for no specified time, and the further fact that the stave company could terminate the relation at any time, without' liability, are features which indicate that appellee was an employee.” As indicated by that case, the fact that Clemons was paid by the thousand, and furnished his own trucks, are circumstances to indicate that he was an independent contractor. It is not disputed that Clemons had the complete right to hire and discharge the men who worked under him in banking the logs. However, in my opinion, the strongest circumstance indicating that Clemons was an independent contractor is the fact that all tvages, paid to Clemons and his employees, along with Workmen’s Compensation deductions on the four men, ivere charged back to Clemons and deducted from the main check received by him (based upon the number of feet of log banks). In other words, Clemons’ employees were covered for Workmen’s Compensation insurance, and he paid the premium for this coverage. This is established by the testimony of Garland Anthony, Jr., manager of the Bearden Lumber Company, such testimony, as far as I am able to determine, being undisputed. From the testimony of Anthony: “He (referring to Clemons) received a payroll check for himself in the amount of $26.11 and a check for Waymon D. Clemons for $24.36, John H. Mays, $27.16, I. J. Mays, $26.11, which was their gross payroll check less their normal deductions. And in addition to that, Barney Clemons was issued a check for the balance of the contract price with the gross payroll deducted and the Workmen’s Compensation deducted. Q. And what did that check represent? A. It amounted to $94.69. Q. I know, but what did it represent? A. The balance of the contract payment for that week.” The majority mention that various deductions were made by the company from the wage checks given to Clemons and his men. Company officers testified that the Bearden Company made the deductions as a convenience to Clemons because he had no bookkeeping facilities, and that the company followed the same procedure with other independent contractors. This strikes me as an entirely reasonable explanation. The fact that Federal Income Tax was withheld, along with deductions for Social Security, Workmen’s Compensation Insurance, and group insurance, were only circumstances to consider. In Smith v. West Lake Quarry & Material Co., 231 Ark. 294, 329 S. W. 2d 167, we said: “Appellant insists that the withholding, social security, and unemployment tax matters are, in themselves, conclusive evidence that Smith was an employee of West Lake, and that West Lake is estopped to claim otherwise. Appellant cites these cases to sustain his contention: (here citing cases from other states). A study of these cases convinces us that they do not hold that such tax deductions conclusively establish an employer-employee relationship, irrespective of all other evidence. These cases use the fact of tax deductions or insurance payments to corroborate other evidence as to the employer-employee relationship. In short, the tax deductions or the insurance payments are circumstances to be considered along with all the other circumstances in the case in looking at the relationship.” In the same connection, the opinion cites from other Arkansas cases as follows: “In Ozan Lbr. Co. v. McNeely, 214 Ark. 657, 217 S. W. 2d 341, we said that the payment of workmen’s compensation insurance on the worker would be 'relevant as a circumstance’ in determining whether the relationship was employee or independent contractor. In Farrell-Cooper Lbr. Co. v. Mason, 216 Ark. 797, 227 S. W. 2d 445, we said: 'Evidence that an employer pays workmen’s compensation or liability insurance on a workman is a circumstance to be considered in determining whether said workman is an employee and thus subject to the employer’s right and power to control.’ (Emphasis supplied.) All the authorities that we have been able to find support the statement contained in Larson on Workmen’s Compensation Law, § 46.40, that such tax deductions and/or insurance payments are ‘a factor to be given weight,’ but are not determinative or conclusive on the issue. To the same effect, see 99 C.J.S. p. 351, ‘Workmen’s Compensation’ § 104. “The Commission found that the withholding and the tax payments were satisfactorily explained in the case at bar, and we cannot say that there is an absence of substantial evidence to support such finding. With the withholding and the tax payments as only ‘circumstances to be considered,’ it is clear that a fact question was made as to whether Smith was an independent contractor or an employee; and the Commission’s decision on that fact question has ample evidence to sustain it within the purview of our cases, some of which are: Parker Stave Co. v. Hines, 209 Ark. 438, 190 S. W. 2d 620; Wren v. D. F. Jones Const. Co., 210 Ark. 40, 194 S. W. 2d 896; Farrell-Cooper Lbr. Co. v. Mason, 216 Ark. 797, 227 S. W. 2d 445; and Massey v. Poteau Trucking Co., 221 Ark. 589, 254 S. W. 2d 959.” The majority emphasize the fact that the company had the authority to discharge Clemons at any time it desired. The opinion also states, “The only ‘details’ connected with Clemons’ job that the company did not control were insignificant things such as would normally be left to any employee. ’ ’ With reference to the right to discharge, let us take note of what this court said in Ozan Lumber Co. v. Garner, 208 Ark. 645, 187 S. W. 2d 181. “While it is true that it appears that appellant company reserved the right to discharge appellee and that this is evidence in support of appellee’s contention that he was an employee and not an independent contractor, we have many times held that this right to discharge is not controlling and is not the sole test.1a The rule announced by this court, and since followed in subsequent decisions, in determining whether a workman occupies the status of an employee or that of an independent contractor, is clearly stated in Moore and Chicago Mill & Lumber Co. v. Phillips, 197 Ark. 131, 120 S. W. 2d 722, in Headnote 3. ‘If there is nothing in the contract showing an intent upon the part of the employer to retain control or direction of the means or methods by which the party claiming to be independent shall perform the work, and no direction relating to the physical conduct of the contractor or his employees in the execution of the work, the relation of independent contractor is created. The governing distinction is that if control of the ioork reserved by the employer is control not only of the result, but also of the means and manner of the performance, then the relation of master aAid servant necessarily follows. Put if control of the means be lacking, and the employer does not undertake to direct the manner in which the employee shall ioork in the discharge of his duties, then the relation of independent contractor exists.’ ”1b Certainly, there is substantial evidence in this record that the manner in which the work was to be performed was entirely in the hands of Clemons. The men were hired by Clemons; he had the sole right to fire them; his was the sole responsibility of determining how many men he needed for the job; he fixed the pay (except that he must pay a minimum of $1.00 per hour), and the hours each man would work. He had full responsibility in determining the manner in which the work would be carried out. I do not suppose that the company cared whether it was done by truck, or by horse and wagon-—so long as the job was completed. The only “control” by the company that I can find in the record relates to the fact that the company woods foreman, Charlie Crawford, would tell Clemons where to bank the logs,2 and would advise whether the company needed logs for the week, or did not need them. I see nothing incompatible between these actions and Clemons’ status as an independent contractor. If I enter into an agreement with a contractor to haul dirt to build up my yard, I certainly will tell him where to place the dirt-—but this does not make the dirt hauler my employee. Nor do I feel that the company should be expected to take a lot of logs that it could not handle. In fact, this could well be a reason for hiring an independent contractor to do this work, i.e., the company would not have to pay out wages during a period of time when it had sufficient logs on hand, or during a period of inclement weather when the logs could not be hauled from the woods. Summarizing, evidence for appellants shows that the company made deductions for Federal Income Tax, Social Security, group insurance, and Workmen’s Compensation Insurance. These facts, according to the authorities, herein cited, were circumstances tending to show that Clemons was an employee, along with the fact that the company could terminate its arrangement with him at any time. On the other hand, the following facts support the inference that Clemons was an independent contractor : First, he used his own equipment; Second, he had full charge of hiring and firing his employees; Third, the manner of accomplishing the work was entirely in the hands of Clemons; and, Fourth, all wages paid to Clemons and his employees,, along with the Workmen’s Compensation coverage, was charged to Clemons and the total amount deducted from the check given him (based on the contract of $8.00 per thousand). In other words, he paid the wages and the Workmen’s Compensation coverage. I am unable to say that these facts do not constitute evidence of a substantial nature supporting the finding of the commission. I, therefore, respectfully dissent. I am authorized to state that Mr. Justice McF addin joins in this dissent.   and b Emphasis supplied.    The logs were banked in a location where they could be loaded on the trucks in any kind of weather and hauled to their destination.